Citation Nr: 1027371	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral defective 
hearing, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had active service from November 1950 to August 1952.  
He was born in 1928.

This appeal to the Board of Veterans Appeals (the Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran was scheduled to provide testimony before a Veterans 
Law Judge on Travel Board at the VARO in May 2010; he did not 
appear.

During the course of the current appeal, service connection was 
granted for tinnitus, and a 10 percent rating was assigned.  That 
issue is not part of the current appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A 30 percent rating has been assigned for the Veteran's bilateral 
defective hearing since 1988.  VA clinical records show that he 
has been provided with hearing aids although it has been stated 
that these are not now working at an optimal level.

At the time of the VA audiometric examination in March 1989, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
70
70
60
65
LEFT
NA
75
70
75
65

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 72 percent in the left ear.

On the authorized VA audiological evaluation in July 2007, at 
which time the claims file was unavailable for review, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
60
65
60
60
LEFT
5
60
65
60
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

A comparison between the 1989 and 2007 audiometric results cited 
above shows that technically, the Veteran's hearing has improved 
somewhat, as has his discrimination ability.  This does not 
appear to be consistent with the allegations of record.

Nonetheless, he is adamant that his hearing has gotten much 
worse.  And this contention is supported by two written 
statements from his son and daughter, the latter of whom 
describes his inability to hear anything when he is not awake to 
visually enhance what should be auditory.  She states that her 
mother is in a nursing home, and that she lives several miles 
away; that when she tries to check on him, he will not answer and 
relies on the red light on the phone to know that it is ringing.  
She described an incident when she had to knock repeatedly on the 
door, ring the bell and beat on his window, etc., to get his 
attention.

The Veteran has indicated that he would be willing to appear for 
another examination, and his representative has requested that an 
additional audiometric evaluation be conducted.  The Board finds 
that this is a reasonable request.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Schedule the Veteran for a comprehensive 
VA audiometric evaluation to determine the 
exact nature and extent of his hearing loss, 
with clear-cut identification of any 
idiosyncratic features thereof.  The claims 
file should be made available to the 
examiner, and a discussion should be 
undertaken as to the apparent discrepancies 
between the 1989 and 2007 results relating to 
otherwise purported decreased hearing 
impairment.

Results should be certified as to what best 
represents his hearing acuity in daily 
living, or whether his hearing loss has 
unusual features, and if so, what these may 
be and how they impact his daily life.  

3.  Review the case and address the rating of 
his hearing loss on all potential bases.  If 
the decision remains unsatisfactory, prepare 
a SSOC and provide the Veteran and his 
representative with a reasonable time to 
respond.  

Then return the case to the Board for final 
appellate review.  The Veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

